Citation Nr: 1533406	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-14 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for tyloma.

4.  Entitlement to an effective date earlier than February 3, 2004 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2004 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In an April 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne; entitlement to service connection for anemia and for tyloma; and entitlement to an effective date earlier than February 3, 2004 for the award of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for tyloma have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for the withdrawal of the issue of entitlement to an effective date earlier than February 3, 2004 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne; and entitlement to service connection for anemia and for tyloma in his May 2006 substantive appeal, and as to the issue of entitlement to an effective date earlier than February 3, 2004 for the award of service connection for PTSD in his January 2010 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In an April 2015 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne; entitlement to service connection for anemia and for tyloma; and entitlement to an effective date earlier than February 3, 2004 for the award of service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, they are dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne is dismissed.

The appeal as to the issue of entitlement to service connection for anemia is dismissed.

The appeal as to the issue of entitlement to service connection for tyloma is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than February 3, 2004 for the award of service connection for PTSD is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


